CaSe 3:05-€\¢.-00536-WWE Document 14 FiledrlO/OB/OB Pagelofl

j la j

UNITED sTATEs DISTRICT CoURT F§§..E. D
DISTRICT oF CONNECTICUT

inns ncr -5 P \2= 5"

KAREN ELSTEIN

z_a_¢. member comm
V- CAsE No. 3;05Cv Ssé_{wqw@j\r. CUHN
A&s CoLLECTIoN AssoCIATEs, INC. october 5, 2005

NOTICE OF DISMISSAL

Pursuant to Rule 4l(a)(l), plaintiff hereby dismisses the Within action
Without costs or fees to any party.

THE PLAINTIFF

¢»MM 564/§
BY s/ Joanne S. Faulkner
JOANNE S. FAULKNER ct04] 37
123 Avon Street
New Haven, CT 06511-2422
(203) 772-0395

 

This is to certify that a copy of the foregoing was mailed on October 4, 2005, postage prepaid
to:

9

Ronald Saldi Jr or Carla Bellavance
A&S Collection Associates, Inc.
2847 Vemont Rte 14
Williamstown VT 05679-9308

W/ f
/S/ gone S. Faulkn/c§;(/(

Joanne S. Faulkner Esq.

 

